DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
The action is in response to the claim amendments dated 8/13/2020. 
Claims pending in the case: 21-40
Canceled claims: 1-20

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 21-26, 29-34 and 37-39 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claim(s) 21, 29 and 37 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claim(s) recite(s) receiving data, identifying data and displaying at least a portion of the data. 
The limitation receiving data, identifying data and displaying at least a portion of the data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by at least one data processor and from one or more remote devices”, and “by the at least one data processor in a graphical user interface” nothing 
Similarly, the limitation of identifying, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by at least one data processor” language, “identifying” in the context of this claim encompasses the user checking and noting down attributes relating to the infusions to be administered such as the medication name, dosage time etc. 
Similarly, the limitation of generating a display, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by at least one data processor” language, “generating a display” in the context of this claim encompasses the user noting down attributes relating to the infusions to be administered such as the medication name, dosage time etc. to be displayed for reference. 
Further the dependent claim(s) 22-24, 30-32 is/are directed to type of attributes, associating patient data and treatment data and source of data. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.
Further the dependent claim(s) 25-26, 33-34 and 38-39 is/are directed to displaying the data in a timeline. These limitations, as drafted, is a process that, under its broadest reasonable 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because. In particular, the claim only recites one additional element – “by at least one data processor to perform the claimed mental steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “by at least one data processor” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-24, 27-32, 35-37 and 40 rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gannon (US 2011/0072379).
Gannon cited in applicant IDS.

Regarding claim 21, Gannon discloses a computer-implemented method comprising:
receiving, by at least one data processor (Gannon: [15]: computing system with processor) and from one or more remote devices, for each of a plurality of patients, patient data and treatment data (Gannon: fig. 1, [4, 12, 16]: receiving data from infusion pumps of individual and multiple patients); 
identifying, by the at least one data processor and based on at least the treatment data, for each of the plurality of patients, data characterizing one or more attributes relating to one or more infusions to be administered (Gannon: [4-5, 12]: identify attributes – medication name, patient name; [33, 42]: determine infusion events and time based on received data); and 


Regarding claim 22, Gannon teaches the invention as claimed in claim 21 above and further, wherein the one or more attributes comprises medication container identifier, medication type, rate of medication administration, and/or infusion module identifier (Gannon: [26, 39]: data on container status, medication type and other infusion related data).

Regarding claim 23, Gannon teaches the invention as claimed in claim 21 above and further, further comprising: associating, by the at least one data processor, for each of the plurality of patients, the patient data and the treatment data with a respective medical device (Gannon: [4-5, 12, 27, 55]: receiving order of medical data from infusion pumps of individual and multiple patients; [4]: “associating an order to a medical device. An identification of a first order for infusion fluid is received. The first order corresponds to a patient”).

Regarding claim 24, Gannon teaches the invention as claimed in claim 21 above and further, wherein the patient data and the treatment data is provided by a medication ordering 

Regarding claim 27, Gannon teaches the invention as claimed in claim 21 above and further, further comprising: receiving, by the at least one data processor, a user interaction selection of a graphical user interface element, wherein the display comprises the graphical user interface element; and displaying, by the at least one data processor, information complementary to an event associated with the graphical user interface element (Gannon: Fig. 12, [72]: interactive text box displaying additional information).

Regarding claim 28, Gannon teaches the invention as claimed in claim 27 above and further, wherein the event associated with the graphical user interface element comprises an infusion event associated with the one or more infusions to be administered (Gannon: Fig. 12, [72]: interactive text box displaying additional information related to infusion).

Regarding Claim(s) 29-32, 35-36 this/these claim(s) is/are similar in scope as claim(s) 21-24, 27-28 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 29-32, 35-36 this/these claim(s) is/are similar in scope as claim(s) 21-24, 27-28 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 40 this/these claim(s) is/are similar in scope as claim(s) 27 and 28. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-26, 33-24, 38-39 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gannon (US 2011/0072379) in view of Poon (US 20130148532).
Poon cited in applicant IDS.

Regarding claim 25, Gannon teaches the invention as claimed in claim 21 above and further, wherein the display comprises, for each of the plurality of patients, an infusion timeline section, the infusion timeline section comprising one or more timelines representative of the one or more infusions to be administered (Gannon: fig. 8, [44, 68]: graphical user interface showing the infusion channel information with time, each channel depicted as a single line; [42, 54]: variety of formats may be used to display events).

Poon teaches, swim lanes, (Poon: Fig. 5A, [47, 55, 87]: plurality of swim lanes with corresponding events);
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of Gannon and Poon because the combination improves the user interface by providing multiple ways of visualizing data from a plurality of sources where swim lanes may be used to display event information. The combination would provide flexibility to user and enable one to visualize the same information in another commonly used format such as swim lanes with bars, in addition to the ones illustrated in Gannon. The combination provides an improved way of visualizing voluminous in an organized way (see Gannon col 1 lines 37-41, col 3 lines 14-19).

Regarding claim 26, Gannon and Poon teach the invention as claimed in claim 25 above and further, wherein the infusion timeline section comprises the indication of at least one of the one or more attributes relating to the one or more infusions to be administered (Gannon: Fig. 8, [44, 46, 48, 68, 75]: [68]: infusion graphing area show volume over time, the medication name, dosage etc.).

Regarding Claim(s) 33, 38 this/these claim(s) is/are similar in scope as claim(s) 25. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 34, 39 this/these claim(s) is/are similar in scope as claim(s) 26. Therefore, this/these claim(s) is/are rejected under the same rationale.
Double Patenting
Claims 21, 29 and 37 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 9177108. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 21, 29 and 37 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of patent No. 9177108.
Current application
9177108
21. A computer-implemented method comprising:
receiving, by at least one data processor and from one or more remote devices, for each of a plurality of patients, patient data and treatment data; 



identifying, by the at least one data processor and based on at least the treatment data, for each of the plurality of patients, data characterizing one or more attributes relating to one or more infusions to be administered; and 
generating, by the at least one data processor in a graphical user interface, a display comprising, for each of the plurality of patients, at least a portion of the patient data and at least a portion of the treatment data, the display including an indication of at least one of the one or more attributes relating to the one or more infusions to be administered.

the method comprising: 
receiving, by at least one data processor, data characterizing infusions administered to a patient among each of a plurality of infusion channels; 
identifying, by at least one data processor and based on the received data, a plurality of infusion events and respective event times, 
wherein at least one of the infusion events has an infusion paused event type and at least one of the infusion events has a medication container change event type; 
and displaying, by at least one data processor in a graphical user interface, a temporal view of the infusion events, the temporal view segregating each channel into a separate swim lane, each swim lane being positioned separate and distinct from each other swim lane and 
visualizing infusion events for the corresponding channel at the respective event times, wherein each event type has a different visual indicator in the graphical user interface. 


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176